DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “driving the electric machine with the plurality of fan blades of the electric fan to generate electrical power in response to receiving data indicative of the failure condition subsequent to driving the plurality of fan blades of the electric fan with the electric machine to generate thrust for the aircraft” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 19, 
The prior art does not disclose or suggest the claimed “wherein the electric machine of the aft engine is configured to drive the fan using at least in part the electric power generated by the electric generator in a first operating mode, and wherein the electric machine of the aft engine is configured to be driven by the fan to generate electrical power in a second operating mode in response to receiving 7data indicative of a failure condition of one or more components of the propulsion system” in combination with the remaining claim elements as set forth in claim 19.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647